Lumpkin, J.
From the judgment of a justice of the peace, rendered in a suit upon an account for less than fifty dollara, there being issues of fact involved, a certiorari will not lie, hut there should he an appeal to a jury in the justice’s court. Thompson v. Dodd Bros., 84 Ga. 264 ; Greenwood v. Boyd & Baxter Furniture Factory, 86 Ga. 582. Judgment reversed.
Bernstein sued Clark on an account for $18.25, as to the correctness of which issue was taken at the trial, *149both parties introducing evidence. 'After judgment by the magistrate for the plaintiff, -the defendant by certiorari assigned erroP upon certain legal points which were decided against him, and upon the judgment as contrary to evidence. The superior court overruled a motion to dismiss the certiorari, made upon the ground that appeal to a jury in the justice’s court had not first been taken ; and sustained the certiorari upon a legal question.
J. N. Glenn, for plaintiff.
Candler & Lee, for defendant.